 


109 HR 1205 IH: To amend the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 to extend the authorization for that corridor, and for other purposes.
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1205 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Simmons (for himself and Mr. Neal of Massachusetts) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 to extend the authorization for that corridor, and for other purposes. 
 
 
1.FindingsThe Congress finds the following: 
(1)Thousands of individuals, hundreds of nonprofits, businesses, local and regional organizations, 35 towns and 2 states have worked under the designation of the National Heritage Corridor to preserve and enhance the significant natural, historic, cultural, and scenic resources of The Last Green Valley.
(2)The Green Valley Institute, a partnership with the Universities of Connecticut and Massachusetts Cooperative Extension System, has significantly improved the information base from which land use and natural resource conservation decisions are made by primarily volunteer municipal officials.
(3)The Green Valley Institute has been recognized with 8 State and national awards for public education in the past 3 years.
(4)Significant historic structures have been identified and restored under the programs of the National Heritage Corridor.
(5)The National Heritage Corridor has assembled museums, attractions, landscapes, and businesses into cohesive interpretive projects that tell the stories of The Last Green Valley for residents and tourists alike.
(6)The National Heritage Corridor has developed agri-tourism programs, data collection and analysis, and continuing education in its vision of sustaining the traditional land-based economy of the region.
(7)Recreational tourism has been enhanced by the many trails, greenways, river access, and interpretive projects of the National Heritage Corridor.
(8)Each of the 35 municipal governments within the National Heritage Corridor has signed a voluntary, non-binding community compact accepting the goals and objectives of the National Heritage Corridor’s management plan and formalizing their commitment to balance conservation and growth and their collective vision for the watershed.
(9)The National Heritage Corridor has consistently leveraged an average of $16 for every Federal dollar invested for the past 10 years.
(10)Reauthorization at this time will leverage significant multi-year commitments towards self-sufficiency for the programs and projects that are fulfilling the mission of the National Heritage Corridor.
2.Extension of authorization for the Quinebaug and Shetucket Rivers Valley National Heritage CorridorThe Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (Public Law 103–449) is amended—
(1)in section 106, by striking September 30, 2009 and inserting September 30, 2027; and
(2)in section 109, by striking $10,000,000 and inserting $20,000,000.   
 
